Citation Nr: 9928847	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-17 552	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision by the RO which denied service connection for 
bilateral defective hearing.  In March 1997, the Board 
remanded the claim to the RO for further development.  The 
veteran canceled a Board hearing scheduled for July 1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for bilateral defective 
hearing.


CONCLUSION OF LAW

The claim of service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military duty from 1969 to 1993.  His 
service medical records show treatment for otitis media and a 
right eardrum perforation, with a history of such problem 
since childhood.  A number of audiograms were conducted 
during the veteran's active service.  The audiograms 
primarily show normal hearing of both ears at frequencies 
from 500 to 4000 hertz.  However, hearing loss of the right 
ear was noted during active ear infections and following 
treatment in 1990 for an eardrum perforation.  Hearing loss 
of the right ear was also noted on a February 1992 flight 
examination; at that time, he had pure tone thresholds in 
this ear of 15, 35, 25, 40, and 45 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  A March 1993 
audiogram report notes that the veteran had stable low and 
high frequency hearing loss.  However, audiometric studies 
revealed that he had pure tone thresholds of 25, 15, 10, 15, 
and 30 decibels in the right ear, and 5, 5, 0, 0, and 15 in 
the left ear, at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The veteran retired from active service in 
September 1993.

In January 1994, the veteran filed a claim of service 
connection for bilateral defective hearing.

In various written statements, and in testimony at a July 
1995 RO hearing, the veteran stated that he had bilateral 
hearing loss.  He stated that he was on flight duty until 
1990 and that such duty caused his hearing loss.

An April 1996 VA audiological examination reveals that the 
veteran had pure tone thresholds of the right ear of 10, 25, 
15, 25, and 30 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  His left ear had pure tone thresholds 
of 5, 10, 0, 5, and 25 at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Speech recognition was 100 percent on 
the right and 96 percent on the left.  The examiner reported 
that the veteran's hearing was within normal hearing 
bilaterally.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including sensorineural 
hearing loss, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records are negative for a 
finding of hearing loss of the left ear.  With respect to the 
right ear, service records show that at times the veteran was 
noted to have hearing loss of the right ear but such findings 
were not consistent throughout service.  Most of the 
audiological reports, including a 1993 report, show that the 
veteran's right ear (and left ear) hearing was within normal 
limits.  The veteran retired from active duty late in 1993.  

It bears emphasis that, regardless of a disease or injury in 
service, an absolute requirement for service connection is 
the current existence of a claimed related disability.  
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed.Cir. 1997).  The only post-service 
medical evidence of hearing ability is the 1996 VA audiology 
examination, and the results of such study indicate the 
veteran does not now have a hearing loss disability of either 
ear under the standards of 38 C.F.R. § 3.385.  Since the 
veteran has not submitted any competent medical evidence 
showing that he currently has bilateral hearing loss, his 
claim of service connection is not well grounded.  Caluza, 
supra.  Consequently, the claim of service connection for 
bilateral defective hearing must be denied.


ORDER

Service connection for bilateral defective hearing is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

